                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    REGINALD T. DONNELL #00281760,                    )
                                                      )
            Petitioner,                               )
                                                      )    NO. 3:20-cv-00360
    v.                                                )
                                                      )    JUDGE RICHARDSON
    RUSSELL WASHBURN, Warden,                         )
                                                      )
            Respondent.                               )

                                     MEMORANDUM OPINION

           Reginald T. Donnell, a state prisoner, filed a pro se petition for the writ of habeas corpus

under 28 U.S.C. § 2254. (Doc. Nos. 1, 1-1.) Respondent filed a Motion to Dismiss the Petition as

untimely (Doc. Nos. 17, 17-1) and Petitioner filed a Response.1 (Doc. No. 19.) For the following

reasons, the Motion to Dismiss will be granted and this action will be dismissed.

I.         Background

           In September 1998, a Wilson County jury found Petitioner guilty of two counts of second-

degree murder. (Doc. No. 16-1 at 83–84.) The trial court sentenced Petitioner to a term of 25 years’

imprisonment on each count, to be served consecutively. (Id.) On November 30, 2000, the

Tennessee Court of Criminal Appeals (TCCA) affirmed the judgment. State v. Donnell, No.

M1999-02184-CCA-R3-CD, 2000 WL 1763685 (Tenn. Crim. App. Nov. 30, 2000). Petitioner did

not request permission to appeal to the Tennessee Supreme Court.

           Petitioner did not file a state post-conviction petition or state habeas corpus petition for

many years. In February 2018, however, he filed a pro se state habeas corpus petition. (Doc. No.



1
  The Response is unsigned, so the Court need not consider it in its current form. See Fed. R. Civ. P. 11(a)
(explaining that every paper filed by a pro se party much be personally signed). Even so, the substance of
the Response does not alter the Court’s conclusion.



         Case 3:20-cv-00360 Document 20 Filed 08/02/21 Page 1 of 6 PageID #: 712
16-8 at 3–17.) The state court summarily denied relief. (Id. at 18–19.) The TCCA affirmed, and

the Tennessee Supreme Court denied discretionary review on September 18, 2019. Donnell v.

Washburn, No. M2018-00706-CCA-R3-HC, 2019 WL 2082138 (Tenn. Crim. App. May 13,

2019), perm. app. denied Sept. 18, 2019.

        On April 22, 2020, Petitioner filed a habeas corpus petition in this Court by declaring under

penalty of perjury that he placed it in the prison mailing system on that date. (Doc. No. 1 at 11);

Miller v. Collins, 305 F.3d 491, 497–98 (6th Cir. 2002) (citation and footnote omitted).

II.     Analysis

        There is a one-year statute of limitations for filing a federal habeas corpus petition. 28

U.S.C. § 2244(d)(1). This period runs from the latest of four dates, two of which are relevant here.2

Id. Under subsection (A), the period begins on the date that “the judgment became final by the

conclusion of direct review or the expiration of the time for seeking such review.” Id. §

2244(d)(1)(A). And under subsection (C), it begins on the date that “the constitutional right

asserted was initially recognized by the Supreme Court, if the right has been newly recognized by

the Supreme Court and made retroactively applicable to cases on collateral review.” Id. §

2244(d)(1)(C). The limitations period is tolled while “a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is pending.”

Id. § 2244(d)(2). “Tolling, though, ‘can only serve to pause a clock that has not yet fully run’; it

does not ‘revive the limitations period’ or ‘restart the clock at zero.’” Eberle v. Warden, Mansfield




2
  Petitioner makes a conclusory assertion that the statute of limitations is unconstitutional as applied to his
case. (Doc. No. 1 at 10.) Because Petitioner does not explain this argument whatsoever, it does not provide
a basis to exclude Petitioner from the statute’s reach. It is well-established that the statute applies to federal
habeas corpus petitions filed after the statute’s effective date of April 24, 1996. Seymour v. Walker, 224
F.3d 542, 560 (6th Cir. 2000) (citing Lindh v. Murphy, 521 U.S. 320 (1997)).

                                                        2

      Case 3:20-cv-00360 Document 20 Filed 08/02/21 Page 2 of 6 PageID #: 713
Corr. Inst., 532 F. App’x 605, 609 (6th Cir. 2013) (quoting Vroman v. Brigiano, 346 F.3d 598,

602 (6th Cir. 2003)).

        A.      Subsection (A)

        On November 30, 2000, the TCCA affirmed Petitioner’s judgment on direct appeal.

Petitioner then had 60 days to file an application for permission to appeal to the Tennessee

Supreme Court. Tenn. R. App. P. 11(b). He did not do so. Thus, Petitioner’s direct appeal

concluded, and his judgment became final, when the period to file that application expired, on

January 29, 2001. 28 U.S.C. § 2244(d)(1)(A). The one-year period to file a federal habeas corpus

petition started running the next day, Fed. R. Civ. P. 6(a)(1)(A), resulting in a federal habeas

deadline of January 30, 2002. Petitioner did not file his federal habeas petition until April 2020.

And the state habeas petition filed in February 2018 did not “restart the clock at zero.” See Eberle,

532 F. App’x at 609 (quoting Vroman, 346 F.3d at 602). Accordingly, under subsection (A) of the

statute of limitations, Petitioner’s federal habeas petition is untimely by over 18 years

        B.      Subsection (C)

        Liberally construing Petitioner’s Response to the Motion to Dismiss, it appears that he may

also be attempting to rely on subsection (C). (See Doc. No. 19 at 3 (stating that a “new rule of

constitutional law . . . retroactively” applies “to his case”).) To restate, the limitations period starts

running under subsection (C) on the date that “the constitutional right asserted was initially

recognized by the Supreme Court, if the right has been newly recognized by the Supreme Court

and made retroactively applicable to cases on collateral review.” 28 U.S.C. § 2244(d)(1)(C).

        Petitioner references Miller v. Alabama, 567 U.S. 460 (2012), (Doc. No. 19 at 3), a

Supreme Court case holding “that a mandatory sentence of life without parole for an individual

under the age of eighteen violates the Eighth Amendment’s prohibition against cruel and unusual



                                                    3

    Case 3:20-cv-00360 Document 20 Filed 08/02/21 Page 3 of 6 PageID #: 714
punishment.”3 Carter v. Horton, No. 19-2080, 2020 WL 1320642, at *1 (6th Cir. Feb. 7, 2020)

(citing Miller, 567 U.S. at 465). Petitioner also references Montgomery v. Louisiana, 577 U.S. 190

(2016) (Doc. No. 19 at 3), which “made Miller retroactive to cases on collateral review.” Carter,

2020 WL 1320642, at *2 (citing Montgomery, 577 U.S. at 212). For a federal habeas claim relying

on subsection (C) to obtain relief under Miller, however, the limitations period starts running on

the date Miller was decided—June 25, 2012. Id.; see also Turner v. Burton, No. 19-1966, 2020

WL 901446, at *2 (6th Cir. Feb. 7, 2020) (citing Dodd v. United States, 545 U.S. 353, 358–59

(2005)) (“[U]nder [subsection (C)], the limitations period would have commenced when Miller

was decided, not when Montgomery made Miller retroactively applicable to cases on collateral

review.”). Petitioner had one year from that date to file a federal habeas petition. Again, he did not

file a federal petition until April 2020, and his February 2018 state petition did not “restart the

clock at zero.” See Eberle, 532 F. App’x at 609 (quoting Vroman, 346 F.3d at 602). Accordingly,

Petitioner’s federal habeas petition is untimely under subsection (C) by nearly 7 years.

       C.      Equitable Tolling

       The “one-year limitations period is not a jurisdictional bar and is subject to equitable tolling

in certain instances.” Ata v. Scutt, 622 F.3d 736, 741 (6th Cir. 2011) (citing Holland v. Florida,

560 U.S. 631, 645 (2010)). A petitioner seeking equitable tolling bears the burden of establishing

“(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way” and prevented timely filing. Holland, 560 U.S. at 649 (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)). Equitable tolling is applied “sparingly.” Hall v. Warden,




3
  The evidence presented at trial showed that Petitioner was 19 when he committed the offenses of
conviction. Donnell, 2000 WL 1763685, at *11. It is therefore unclear how Miller has any bearing on his
sentence.

                                                  4

    Case 3:20-cv-00360 Document 20 Filed 08/02/21 Page 4 of 6 PageID #: 715
Lebanon Corr. Inst., 662 F.3d 745, 749 (6th Cir. 2011) (quoting Robertson v. Simpson, 624 F.3d

781, 783 (6th Cir. 2010)).

       Here, Petitioner states that any untimely filing is due to restricted library access and legal

assistance at his current place of confinement. (Doc. No. 1 at 10.) But the Sixth Circuit has held

that a prisoner’s “pro se status and limited law-library access” are not “extraordinary

circumstances.” See Hall, 662 F.3d at 751. And any difficulties Petitioner is facing at his current

place of confinement do not explain why he missed the federal habeas deadline by such a large

amount of time—over 18 years based on subsection (A), and nearly 7 years based on subsection

(C). Such a lengthy delay does not reflect diligence on Petitioner’s part, and is well beyond an

amount of time that the Sixth Circuit has previously deemed to be “excessive and inappropriate

for the application for equitable tolling.” See Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d

452, 463–64 (6th Cir. 2012) (citing Robinson v. Easterling, 424 F. App’x 439, 443 (6th Cir. 2011))

(finding that a habeas petitioner’s delay of 3 years in pursuing post-conviction relief reflected a

lack of diligence); Robinson, 424 F. App’x at 443 (citations omitted) (“[T]his Court has never

granted equitable tolling to a petitioner who say on his rights for a year and a half.”). Accordingly,

Petitioner has not established that equitable tolling applies.

       D.      Actual Innocence

       The Court also notes that a credible assertion of actual innocence may serve as a gateway

to review the merits of otherwise untimely claims. Souter v. Jones, 395 F.3d 577, 588 (6th Cir.

2005) (citing Murray v. Carrier, 477 U.S. 478, 496 (1986)). However, this gateway “applies to a

severely confined category: cases in which new evidence shows ‘it is more likely than not that no

reasonable juror would have convicted [the petitioner].’” McQuiggin v. Perkins, 569 U.S. 383,

394–95 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)). This “actual innocence



                                                  5

    Case 3:20-cv-00360 Document 20 Filed 08/02/21 Page 5 of 6 PageID #: 716
exception should remain rare and only be applied in the extraordinary case.” Souter, 395 F.3d at

590 (quoting Schlup, 513 U.S. at 324) (internal quotation marks omitted).

         Here, Petitioner does not present any new evidence of his innocence, so he cannot rely on

this gateway to gain consideration of his claims.

III.     Conclusion

         For these reasons, the Petition is untimely and is not subject to an equitable exception.

Respondent’s Motion to Dismiss (Doc. No. 17) will be granted, the Petition will be denied, and

this action will be dismissed.

         Because this constitutes a “final order adverse to” Petitioner, the Court must grant or deny

a certificate of appealability. Habeas Rule 11(a). A certificate of appealability may issue only if

Petitioner “has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Where, as here, a petition is “denied on procedural grounds, the petitioner must show,

‘at least, that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’” Dufresne v. Palmer, 876 F.3d 248, 253 (6th

Cir. 2017) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

         For the reasons stated throughout the Court’s analysis, jurists of reason would not disagree

that the Petition is barred by the statute of limitations. The Court will therefore deny a certificate

of appealability.

         An appropriate Order will be entered.


                                                       ____________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




                                                  6

       Case 3:20-cv-00360 Document 20 Filed 08/02/21 Page 6 of 6 PageID #: 717
